Citation Nr: 0736136	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.  


FINDINGS OF FACT

1.  In a May 2007 correspondence, prior to the promulgation 
of a decision in the appeal, the veteran requested to 
withdraw his claim for service connection for hepatitis C.

2.  In a May 2007 correspondence, prior to the promulgation 
of a decision in the appeal, the veteran requested to 
withdraw his claim for service connection for hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for service connection for 
hepatitis C have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for service connection for 
hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  In a 
correspondence received in May 2007, the appellant withdrew 
his claims for service connection for hepatitis C and 
bilateral hearing loss and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does 
not have jurisdiction to review these claims and they are 
dismissed.

Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.


ORDER

The appeal as to service connection for hepatitis C is 
dismissed.

The appeal as to service connection for hearing loss is 
dismissed.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


